Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 15, 1990, which, upon reconsideration, ruled that claimant was disqualified from *743receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The record establishes that claimant altered the due date of a Federal withholding tax payment causing the employer to incur a penalty for late payment. She never informed the employer that the payment was late and offered no explanation when questioned by the employer. Although claimant testified at the hearing that she changed the date because she thought it should reflect when the payment was made and not when it was due, the form she altered was clearly marked "due date”. Furthermore, claimant’s version of the facts created only questions of credibility for the Unemployment Insurance Appeal Board to resolve (see, Matter of Brewer [Levine], 53 AD2d 751). Under the circumstances, the conclusion that claimant’s employment was terminated due to misconduct is supported by substantial evidence and must be upheld (see, Matter of Norman [Ross], 53 AD2d 950).
Decision affirmed, without costs. Mahoney, P. J., Casey, Weiss, Crew III and Harvey, JJ., concur.